


110 HR 2207 IH: Making supplemental appropriations for

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2207
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 8, 2007
			Mr. Obey introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		Making supplemental appropriations for
		  agricultural and other emergency assistance for the fiscal year ending
		  September 30, 2007, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Disaster Assistance and Western States Emergency Unfinished
			 Business Appropriations Act, 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				TITLE I—AGRICULTURAL
				ASSISTANCE
				TITLE II—EMERGENCY APPROPRIATIONS FOR
				WESTERN STATES
			
		3.Statement of
			 appropriationsThe following
			 sums in this Act are appropriated, out of any money in the Treasury not
			 otherwise appropriated, for the fiscal year ending September 30, 2007.
		IAGRICULTURAL
			 ASSISTANCE
			1001.Crop disaster
			 assistance
				(a)Assistance
			 AvailableThere are hereby appropriated to the Secretary of
			 Agriculture such sums as are necessary, to remain available until expended, to
			 make emergency financial assistance available to producers on a farm that
			 incurred qualifying quantity or quality losses for the 2005 or 2006 crop, or
			 that part of the 2007 crop year before February 28, 2007, due to damaging
			 weather or any related condition (including losses due to crop diseases,
			 insects, and delayed planting), as determined by the Secretary. However, to be
			 eligible for assistance, the crop subject to the loss must have been planted
			 before February 28, 2007 or, in the case of prevented planting or other total
			 loss, would have been planted before February 28, 2007 in the absence of the
			 damaging weather or any related condition.
				(b)Election of Crop
			 YearIf a producer incurred qualifying crop losses in more than
			 one of the 2005, 2006, or 2007 crop years, the producer shall elect to receive
			 assistance under this section for losses incurred in only one of such crop
			 years. The producer may not receive assistance under this section for more than
			 one crop year.
				(c)Administration
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary of
			 Agriculture shall make assistance available under this section in the same
			 manner as provided under section 815 of the Agriculture, Rural Development,
			 Food and Drug Administration and Related Agencies Appropriations Act, 2001
			 (Public Law 106–387; 114 Stat. 1549A–55), including using the same loss
			 thresholds for quantity and economic losses as were used in administering that
			 section, except that the payment rate shall be 50 percent of the established
			 price, instead of 65 percent.
					(2)Loss thresholds
			 for quality lossesIn the case of a payment for quality loss for
			 a crop under subsection (a), the loss thresholds for quality loss for the crop
			 shall be determined under subsection (d).
					(d)Quality
			 Losses
					(1)In
			 generalSubject to paragraph (3), the amount of a payment made to
			 producers on a farm for a quality loss for a crop under subsection (a) shall be
			 equal to the amount obtained by multiplying—
						(A)65 percent of the
			 payment quantity determined under paragraph (2); by
						(B)50 percent of the
			 payment rate determined under paragraph (3).
						(2)Payment
			 quantityFor the purpose of paragraph (1)(A), the payment
			 quantity for quality losses for a crop of a commodity on a farm shall equal the
			 lesser of—
						(A)the actual
			 production of the crop affected by a quality loss of the commodity on the farm;
			 or
						(B)the quantity of
			 expected production of the crop affected by a quality loss of the commodity on
			 the farm, using the formula used by the Secretary of Agriculture to determine
			 quantity losses for the crop of the commodity under subsection (a).
						(3)Payment
			 rateFor the purpose of paragraph (1)(B) and in accordance with
			 paragraphs (5) and (6), the payment rate for quality losses for a crop of a
			 commodity on a farm shall be equal to the difference between—
						(A)the per unit
			 market value that the units of the crop affected by the quality loss would have
			 had if the crop had not suffered a quality loss; and
						(B)the per unit
			 market value of the units of the crop affected by the quality loss.
						(4)EligibilityFor
			 producers on a farm to be eligible to obtain a payment for a quality loss for a
			 crop under subsection (a), the amount obtained by multiplying the per unit loss
			 determined under paragraph (1) by the number of units affected by the quality
			 loss shall be at least 25 percent of the value that all affected production of
			 the crop would have had if the crop had not suffered a quality loss.
					(5)Marketing
			 contractsIn the case of any production of a commodity that is
			 sold pursuant to one or more marketing contracts (regardless of whether the
			 contract is entered into by the producers on the farm before or after harvest)
			 and for which appropriate documentation exists, the quantity designated in the
			 contracts shall be eligible for quality loss assistance based on the one or
			 more prices specified in the contracts.
					(6)Other
			 productionFor any additional production of a commodity for which
			 a marketing contract does not exist or for which production continues to be
			 owned by the producer, quality losses shall be based on the average local
			 market discounts for reduced quality, as determined by the appropriate State
			 committee of the Farm Service Agency.
					(7)Quality
			 adjustments and discountsThe appropriate State committee of the
			 Farm Service Agency shall identify the appropriate quality adjustment and
			 discount factors to be considered in carrying out this subsection,
			 including—
						(A)the average local
			 discounts actually applied to a crop; and
						(B)the discount
			 schedules applied to loans made by the Farm Service Agency or crop insurance
			 coverage under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
						(8)Eligible
			 productionThe Secretary of Agriculture shall carry out this
			 subsection in a fair and equitable manner for all eligible production,
			 including the production of fruits and vegetables, other specialty crops, and
			 field crops.
					(e)Payment
			 Limitations
					(1)Limit on amount
			 of assistanceAssistance provided under this section to a
			 producer for losses to a crop, together with the amounts specified in paragraph
			 (2) applicable to the same crop, may not exceed 95 percent of what the value of
			 the crop would have been in the absence of the losses, as estimated by the
			 Secretary of Agriculture.
					(2)Other
			 paymentsIn applying the limitation in paragraph (1), the
			 Secretary shall include the following:
						(A)Any crop insurance
			 payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or
			 payment under section 196 of the Federal Agricultural Improvement and Reform
			 Act of 1996 (7 U.S.C. 7333) that the producer receives for losses to the same
			 crop.
						(B)The value of the
			 crop that was not lost (if any), as estimated by the Secretary.
						(f)Eligibility
			 Requirements and LimitationsThe producers on a farm shall not be
			 eligible for assistance under this section with respect to losses to an
			 insurable commodity or noninsurable commodity if the producers on the
			 farm—
					(1)in the case of an
			 insurable commodity, did not obtain a policy or plan of insurance for the
			 insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.) for the crop incurring the losses;
					(2)in the case of a
			 noninsurable commodity, did not file the required paperwork, and pay the
			 administrative fee by the applicable State filing deadline, for the
			 noninsurable commodity under section 196 of the Federal Agriculture Improvement
			 and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the losses;
			 or
					(3)were not in
			 compliance with highly erodible land conservation and wetland conservation
			 provisions.
					(g)Timing
					(1)In
			 generalSubject to paragraph (2), the Secretary of Agriculture
			 shall make payments to producers on a farm for a crop under this section not
			 later than 60 days after the date the producers on the farm submit to the
			 Secretary a completed application for the payments.
					(2)InterestIf
			 the Secretary does not make payments to the producers on a farm by the date
			 described in paragraph (1), the Secretary shall pay to the producers on a farm
			 interest on the payments at a rate equal to the current (as of the sign-up
			 deadline established by the Secretary) market yield on outstanding, marketable
			 obligations of the United States with maturities of 30 years.
					(h)DefinitionsIn
			 this section:
					(1)Insurable
			 commodityThe term insurable commodity means an
			 agricultural commodity (excluding livestock) for which the producers on a farm
			 are eligible to obtain a policy or plan of insurance under the Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.).
					(2)Noninsurable
			 commodityThe term noninsurable commodity means a
			 crop for which the producers on a farm are eligible to obtain assistance under
			 section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7333).
					1002.Livestock
			 assistance
				(a)Livestock
			 Compensation Program
					(1)Availability of
			 assistanceThere are hereby appropriated to the Secretary of
			 Agriculture such sums as are necessary, to remain available until expended, to
			 carry out the livestock compensation program established under subpart B of
			 part 1416 of title 7, Code of Federal Regulations, as announced by the
			 Secretary on February 12, 2007 (72 Fed. Reg. 6443), to provide compensation for
			 livestock losses between January 1, 2005 and February 28, 2007, due to a
			 disaster, as determined by the Secretary (including losses due to blizzards
			 that started in 2006 and continued into January 2007). However, the payment
			 rate for compensation under this subsection shall be 70 percent of the payment
			 rate otherwise applicable under such program. In addition, section
			 1416.102(b)(2)(ii) of title 7, Code of Federal Regulations (72 Fed. Reg. 6444)
			 shall not apply.
					(2)Eligible
			 applicantsIn carrying out the program described in paragraph
			 (1), the Secretary shall provide assistance to any applicant that—
						(A)conducts a
			 livestock operation that is located in a disaster county with eligible
			 livestock specified in paragraph (1) of section 1416.102(a) of title 7, Code of
			 Federal Regulations (72 Fed. Reg. 6444), an animal described in section
			 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21 U.S.C.
			 321d(a)(1)), or other animals designated by the Secretary as livestock for
			 purposes of this subsection; and
						(B)meets the
			 requirements of paragraphs (3) and (4) of section 1416.102(a) of title 7, Code
			 of Federal Regulations, and all other eligibility requirements established by
			 the Secretary for the program.
						(3)Election of
			 losses
						(A)If a producer
			 incurred eligible livestock losses in more than one of the 2005, 2006, or 2007
			 calendar years, the producer shall elect to receive payments under this
			 subsection for losses incurred in only one of such calendar years, and such
			 losses must have been incurred in a county declared or designated as a disaster
			 county in that same calendar year.
						(B)Producers may
			 elect to receive compensation for losses in the calendar year 2007 grazing
			 season that are attributable to wildfires occurring during the applicable
			 period, as determined by the Secretary.
						(4)MitigationIn
			 determining the eligibility for or amount of payments for which a producer is
			 eligible under the livestock compensation program, the Secretary shall not
			 penalize a producer that takes actions (recognizing disaster conditions) that
			 reduce the average number of livestock the producer owned for grazing during
			 the production year for which assistance is being provided.
					(5)DefinitionsIn
			 this subsection:
						(A)Disaster
			 countyThe term disaster county means—
							(i)a
			 county included in the geographic area covered by a natural disaster
			 declaration; and
							(ii)each county
			 contiguous to a county described in clause (i).
							(B)Natural disaster
			 declarationThe term natural disaster declaration
			 means—
							(i)a
			 natural disaster declared by the Secretary between January 1, 2005 and February
			 28, 2007, under section 321(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1961(a));
							(ii)a
			 major disaster or emergency designated by the President between January 1, 2005
			 and February 28, 2007, under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.); or
							(iii)a
			 determination of a Farm Service Agency Administrator’s Physical Loss Notice if
			 such notice applies to a county included under (ii).
							(b)Livestock
			 Indemnity Payments
					(1)Availability of
			 assistanceThere are hereby appropriated to the Secretary of
			 Agriculture such sums as are necessary, to remain available until expended, to
			 make livestock indemnity payments to producers on farms that have incurred
			 livestock losses between January 1, 2005 and February 28, 2007, due to a
			 disaster, as determined by the Secretary (including losses due to blizzards
			 that started in 2006 and continued into January 2007) in a disaster county. To
			 be eligible for assistance, applicants must meet all eligibility requirements
			 established by the Secretary for the program.
					(2)Election of
			 lossesIf a producer incurred eligible livestock losses in more
			 than one of the 2005, 2006, or 2007 calendar years, the producer shall elect to
			 receive payments under this subsection for losses incurred in only one of such
			 calendar years. The producer may not receive payments under this subsection for
			 more than one calendar year.
					(3)Payment
			 ratesIndemnity payments to a producer on a farm under paragraph
			 (1) shall be made at a rate of not less than 30 percent of the market value of
			 the applicable livestock on the day before the date of death of the livestock,
			 as determined by the Secretary.
					(4)Livestock
			 definedIn this subsection, the term livestock means
			 an animal that—
						(A)is specified in
			 clause (i) of section 1416.203(a)(2) of title 7, Code of Federal Regulations
			 (72 Fed. Reg. 6445), or is designated by the Secretary as livestock for
			 purposes of this subsection; and
						(B)meets the
			 requirements of clauses (iii) and (iv) of such section.
						(5)DefinitionsIn
			 this subsection:
						(A)Disaster
			 countyThe term disaster county means—
							(i)a
			 county included in the geographic area covered by a natural disaster
			 declaration; and
							(ii)each county
			 contiguous to a county described in clause (i).
							(B)Natural disaster
			 declarationThe term natural disaster declaration
			 means—
							(i)a
			 natural disaster declared by the Secretary between January 1, 2005 and February
			 28, 2007 under section 321(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1961(a));
							(ii)a
			 major disaster or emergency designated by the President between January 1, 2005
			 and February 28, 2007 under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.); or
							(iii)a
			 determination of a Farm Service Agency Administrator’s Physical Loss Notice if
			 such notice applies to a county included under (ii).
							1003.Emergency
			 Conservation ProgramThere is
			 hereby appropriated to the Secretary of Agriculture $20,000,000, to remain
			 available until expended, to provide assistance under the Emergency
			 Conservation Program under title IV of the Agriculture Credit Act of 1978 (16
			 U.S.C. 2201 et seq.) for the cleanup and restoration of farm and agricultural
			 production lands.
			1004.Payment
			 limitations
				(a)Reduction in
			 Payments to Reflect Payments for Same or Similar LossesThe
			 amount of any payment for which a producer is eligible under sections 5101 and
			 5102 shall be reduced by any amount received by the producer for the same loss
			 or any similar loss under—
					(1)the Department of
			 Defense, Emergency Supplemental Appropriations to Address Hurricanes in the
			 Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat.
			 2680);
					(2)an agricultural
			 disaster assistance provision contained in the announcement of the Secretary on
			 January 26, 2006, or August 29, 2006; or
					(3)the Emergency
			 Supplemental Appropriations Act for Defense, the Global War on Terror, and
			 Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 418).
					(b)Adjusted Gross
			 Income LimitationSection 1001D of the Food Security Act of 1985
			 (7 U.S.C. 1308–3a) shall apply with respect to assistance provided under
			 sections 5101, 5102, and 5103.
				1005.Administration
				(a)RegulationsThe
			 Secretary of Agriculture may promulgate such regulations as are necessary to
			 implement sections 5101 and 5102.
				(b)ProcedureThe
			 promulgation of the implementing regulations and the administration of sections
			 5101 and 5102 shall be made without regard to—
					(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
					(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
					(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
					(c)Congressional
			 Review of Agency RulemakingIn carrying out this section, the
			 Secretary of Agriculture shall use the authority provided under section 808 of
			 title 5, United States Code.
				(d)Use of Commodity
			 Credit Corporation; LimitationIn implementing sections 5101 and
			 5102, the Secretary of Agriculture may use the facilities, services, and
			 authorities of the Commodity Credit Corporation. The Corporation shall not make
			 any expenditures to carry out sections 5101 and 5102 unless funds have been
			 specifically appropriated for such purpose.
				1006.Milk income
			 loss contract programSection
			 1502(c)(3) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7982(c)(3)) is amended—
				(1)in subparagraph
			 (A), by adding and at the end;
				(2)in subparagraph
			 (B), by striking August and all that follows through the end and
			 inserting September 30, 2007, 34 percent.; and
				(3)by striking
			 subparagraph (C).
				1007.Dairy
			 assistanceThere is hereby
			 appropriated $20,000,000 to make payments to dairy producers for dairy
			 production losses in disaster counties, as defined in section 1002 of this
			 title, to remain available until expended.
			1008.Noninsured
			 crop assistance programFor
			 states in which there is a shortage of claims adjustors, as determined by the
			 Secretary, the Secretary shall permit the use of one claims adjustor certified
			 by the Secretary in carrying out 7 CFR 1437.401.
			1009.Emergency
			 grants to assist low-income migrant and seasonal farmworkersThere is hereby appropriated $21,000,000 to
			 carry out section 2281 of the Food, Agriculture, Conservation and Trade Act of
			 1990 (42 U.S.C. 5177a), to remain available until expended.
			1010.Conservation
			 security programSection 20115
			 of Public Law 110–5 is amended by striking section 726 and
			 inserting in lieu thereof section 726; section 741.
			1011.Administrative
			 expensesThere is hereby
			 appropriated $30,000,000 for the Farm Service Agency, Salaries and
			 Expenses, to remain available until September 30, 2008.
			1012.Contract
			 waiverIn carrying out crop
			 disaster and livestock assistance in this title, the Secretary shall require
			 forage producers to have participated in a crop insurance pilot program or the
			 Non-Insured Crop Disaster Assistance Program during the crop year for which
			 compensation is received.
			1013.Emergency
			 designationAmounts in this
			 title are designated as emergency requirements pursuant to section 402 of H.
			 Con. Res. 95 (109th Congress), and pursuant to section 501 of H. Con. Res. 376
			 (109th Congress) as made applicable to the House of Representatives by section
			 511(a)(4) of H. Res. 6 (110th Congress).
			IIEMERGENCY
			 APPROPRIATIONS FOR WESTERN STATES
			1FISHERIES DISASTER
			 ASSISTANCE
				Department of
		  commerce
				National oceanic and atmospheric
		  administration
				Operations, research, and
		  facilitiesFor an additional
		  amount for Operations, Research, and Facilities, $60,400,000, to
		  remain available until September 30, 2008:
		  Provided, That the National
		  Marine Fisheries Service shall cause such amounts to be distributed among
		  eligible recipients of assistance for the commercial fishery failure designated
		  under section 312(a) of the Magnuson-Stevens Fishery Conservation and
		  Management Act (16 U.S.C. 1861a(a)) and declared by the Secretary of Commerce
		  on August 10, 2006.
				2WILDLAND
			 FIREFIGHTING AND RURAL SCHOOLS
				Department of the
		  interior
				Bureau of land
		  management
				Wildland
		  fire management
					(Including transfer of funds)For an additional amount for Wildland
		  Fire Management, $100,000,000, to remain available until expended, for
		  urgent wildland fire suppression activities:
		  Provided, That such funds shall
		  only become available if funds previously provided for wildland fire
		  suppression will be exhausted imminently and the Secretary of the Interior
		  notifies the House and Senate Committees on Appropriations in writing of the
		  need for these additional funds: Provided
		  further, That such funds are also available for
		  repayment to other appropriations accounts from which funds were transferred
		  for wildfire suppression.
				Department
		  of agriculture
				Forest
		  service
				Wildland
		  fire management
					(Including transfer of funds)For an additional amount for Wildland
		  Fire Management, $400,000,000, to remain available until expended, for
		  urgent wildland fire suppression activities:
		  Provided, That such funds shall
		  only become available if funds provided previously for wildland fire
		  suppression will be exhausted imminently and the Secretary of Agriculture
		  notifies the House and Senate Committees on Appropriations in writing of the
		  need for these additional funds: Provided
		  further, That such funds are also available for
		  repayment to other appropriation accounts from which funds were transferred for
		  wildfire suppression.
				General
		  provision, this chapter
					2201.Secure rural
			 schools
						(a)For fiscal year
			 2007, payments shall be made from any revenues, fees, penalties, or
			 miscellaneous receipts described in sections 102(b)(3) and 103(b)(2) of the
			 Secure Rural Schools and Community Self-Determination Act of 2000 (Public Law
			 106–393; 16 U.S.C. 500 note), not to exceed $100,000,000, and the payments
			 shall be made, to the maximum extent practicable, in the same amounts, for the
			 same purposes, and in the same manner as were made to States and counties in
			 2006 under that Act.
						(b)There is
			 appropriated $425,000,000, to remain available until December 31, 2007, to be
			 used to cover any shortfall for payments made under this section from funds not
			 otherwise appropriated.
						(c)Titles II and III
			 of Public Law 106–393 are amended, effective September 30, 2006, by striking
			 2006 and 2007 each place they appear and
			 inserting 2007 and 2008, respectively.
						3GENERAL PROVISION,
			 THIS TITLE
				2301.Emergency
			 designationAmounts in this
			 title are designated as emergency requirements pursuant to section 402 of H.
			 Con. Res. 95 (109th Congress), and pursuant to section 501 of H. Con. Res. 376
			 (109th Congress) as made applicable to the House of Representatives by section
			 511(a)(4) of H. Res. 6 (110th Congress).
				
